Citation Nr: 0703646	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extraschedular rating for service connected 
bilateral hearing loss, currently evaluated on a schedular 
basis at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied an increased rating for bilateral hearing loss.  
The RO issued a notice of the decision in May 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in July 
2003.  Subsequently, in March 2004 the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.  On 
appeal in October 2004, the Board denied the veteran's 
increased rating claim on a schedular basis and remanded the 
case for further action, to include providing complete 
Veterans Claims Assistance Act (VCAA) notice and soliciting 
an opinion from the Director of the Compensation and Pension 
Service (CPS) for consideration of an extraschedular rating, 
in accordance with 38 C.F.R. § 3.321.  The Board finds that 
the Appeals Management Center (AMC) has complied with the 
October 2004 Remand Order, and that neither the veteran, nor 
his representative, has contended otherwise, and therefore it 
may proceed with its review of this appeal.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	Factors such as would render impractical the application 
of regular schedular standards in the evaluation of the 
veteran's service-connected bilateral hearing loss are not 
shown, including frequent periods of hospital care or a 
marked interference with employment solely attributable to 
the disability in question.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent on an extraschedular basis for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected bilateral hearing disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the November 2004 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for an 
extraschedular rating renders moot any question about a 
different disability rating and effective date.  In addition, 
the AMC provided notice on these two Dingess elements in its 
July 2006 SSOC.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2003 RO decision that is the subject of this appeal in 
its November 2004 letter.  Notwithstanding this belated 
notice, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the July 2006 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, in February 2003 and 
September 2003, which were thorough in nature and adequate 
for the purposes of deciding this claim.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.  To accord justice in the exceptional case 
where the assigned schedular evaluation is found to be 
inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, in determining whether 
a higher rating is warranted on an extraschedular basis for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III. Analysis

a. Factual Background
A February 2001 VA medical note indicates that the veteran 
requested a letter that he could use to educate his employer 
regarding his hearing loss, the effects of a communication 
environment on hearing and understanding and the use of good 
communication strategies.  The VA examiner agreed to provide 
such letter.  

In his December 2002 increased rating claim, the veteran 
stated that he felt that his bilateral hearing loss had 
worsened, making it difficult to communicate.  He further 
claimed that this disability had a profound effect on his job 
and that his supervisors were aware of his hearing 
difficulties.  

VA medical reports spanning to February 2003 to July 2005 
reflect annual consultations relating to the veteran's 
hearing disability and hearing aids.  In June 2003 and July 
2003, the veteran conveyed that he had increased difficulty 
in hearing and understanding communication, for which he 
received counseling on trying to use binaural amplification 
instead of monaural amplification.  He reported no other 
concerns at this time.  In an August 2003 report, the VA 
examiner counseled the veteran regarding noise exposure and 
the need to utilize hearing protection devices in such noise.  
The examiner directed the veteran not to use the hearing aids 
in high level noise and conveyed that the veteran reported no 
other ear, hearing or hearing aid concerns.  A June 2004 note 
states that the veteran used a super Ameriphone amplified 
telephone bell ringer and Clarity Walker amplified telephone, 
with positive results.   None of these reports refers to a 
marked interference with the veteran's employment as a result 
of his hearing disability.    

In a March 2003 Statement in Support of Claim, the veteran 
indicated that his hearing loss had increased, rendering it 
much more difficult for him to understand and hear words 
spoken to him.  He further stated that he had failed to pass 
a number of courses that he had taken for work, and that the 
teachers at the facility had contacted his employer, noting 
his profound hearing difficulties.  The veteran reported 
using a louder telephone and an amplification device for the 
television.  He said that he would hear sounds but could not 
distinguish words, and that his increased hearing loss had 
prevented job advancement.     

In April 2003, the veteran's supervisor of six years, T.J.M., 
indicated that he had noted the veteran's hearing loss and 
made adjustments for this disability.  T.J.M. stated that he 
had made the following accommodations: waiting for noisy 
equipment to cease operating or pass by in order to talk; 
speaking louder; and having the veteran sit in the front row 
during training sessions.  T.J.M. also opined that the 
veteran's hearing aid feedback problems "has to be 
interfering with his understanding of what I am saying."  
The supervisor conveyed that the veteran's hearing disability 
had become worse and had hampered the veteran's ability to 
interact with his peers.

In his March 2004 substantive appeal, the veteran stated that 
his hearing had become worse and that it made his job 
advancement and training most difficult.  Specifically, the 
veteran stated that he failed some classes and his 
instructors informed him that he obviously had difficulty 
hearing.    

In a June 2004 correspondence, the veteran, through his 
accredited representative, stated that the veteran has had to 
have numerous modifications at work to remain competitive in 
his field and that his service connected bilateral hearing 
loss had a negative impact on his life in all aspects.    

In April 2006, the veteran's supervisor of five years, G.P., 
submitted a letter wherein she stated that she had noticed a 
decline in the veteran's hearing abilities during that time.  
G.P. further stated that the veteran wears bilateral hearing 
aids, and that in order for him to hear and understand 
instructions, she must face him directly.  She noted that the 
veteran's ability to hear over their internal walkie-talkies 
had also become difficult at times, and that the veteran's 
abilities to hear appeared to be worsening over time.  

Also in April 2006, the veteran's acting supervisor, J.C., 
which whom he had worked for 10 years, indicated that he knew 
of the veteran's hearing loss problems.  He also stated that 
he had to speak directly to the veteran or else the veteran 
would not hear him.  

The Tiger Team Remand Board, in an undated correspondence, 
referred the veteran's claim for an extraschedular rating to 
the Director of the CPS.  Thereafter, in a June 2006 letter, 
the Director of the CPS indicated that she had reviewed the 
record, to include the veteran's February, April and 
September 2003 audiological examinations as well as an April 
2003 letter from the veteran's supervisor, T.J.M.  The 
audiological testing revealed bilateral hearing loss and 
T.J.M.'s letter chronicled some workplace accommodations for 
the veteran's hearing loss, such as speaking louder, reducing 
background noise to facilitate conversation and having the 
veteran sit at the front of the room during classroom 
instruction.  T.J.M. further indicated that the veteran's 
bilateral hearing loss affected his ability to interact with 
his peers in the workplace environment.  

Based on her review of such evidence, the Director concluded 
that the veteran's current 20 percent schedular evaluation 
for bilateral hearing loss adequately and properly 
compensates the veteran, as the clinical evidence failed to 
demonstrate any exceptional or unusual disability picture or 
marked interference with employment that would render use of 
the rating schedule impractical.  She determined that 
T.J.M.'s letter documented reasonable accommodations made for 
the veteran in the workplace and noted that no unusual time 
loss from work could be attributed to the hearing loss.  She 
stated further that the veteran was not precluded from 
accomplishing his workplace duties with emplacement of such 
reasonable accommodations.  Accordingly, the Director found 
that the veteran's industrial impairment resultant from his 
bilateral hearing loss was appropriately reflected in the 20 
percent schedular evaluation, and that an extraschedular 
rating, reflecting an unusual or exceptional disability 
picture with marked interference with employment, was not 
warranted. 

b. Discussion
The Board determines that the pertinent evidence of record 
preponderates against the veteran's claim, as it does not 
indicate that the veteran's bilateral hearing loss has 
produced an exceptional or unusual disability picture; that 
is, the veteran's bilateral hearing loss has not resulted in 
frequent hospitalizations beyond that contemplated by the 
rating schedule, and further has not caused a "marked" 
interference with his employment.  Although the Board notes 
the attestations by the veteran's supervisors, G.P., J.C. and 
T.J.M., as to some effect that the veteran's bilateral 
hearing loss has had on his work activities (namely, 
requiring him to sit in the front row during classroom 
training, having to speak to the veteran directly with a 
louder voice, having to wait to speak in the presence of 
background noise, and his having difficulty hearing over 
walkie-talkies), as well as the veteran's desire to educate 
his employer as to the impact of his bilateral hearing loss 
on his ability to communicate, such consequences do not rise 
to the level of creating an exceptional or unusual disability 
picture.  Instead, these changes amount to relatively 
uncumbersome adaptations, which appear to have met with 
success.  The veteran's 20 percent schedular evaluation for 
bilateral hearing loss contemplates such social and 
industrial restrictions.  Moreover, the Board finds it 
significant that the medical evidence of record does not 
suggest that the veteran's hearing loss markedly interferes 
with his employment.  Accordingly, the Board must deny this 
claim.

The Board acknowledges the veteran's assertion, contained in 
his October 2006 Brief, that the VA audiometric testing 
procedures failed to test his hearing "under the ordinary 
conditions of daily life and upon his ordinary activity," 
and therefore could not register the veteran's hearing loss 
accurately.  Brief at 3, 4 (Oct. 10, 2006).  With respect to 
the adequacy of the speech recognition and other auditory 
examination scores, the Board notes that 38 C.F.R. § 4.85(a) 
renders the puretone threshold and speech discrimination 
tests mandatory for an evaluation of a disability rating.  38 
C.F.R. § 4.85(a) ("An examination for hearing impairment for 
VA purposes . . . must include a controlled speech 
discrimination test . . . and a puretone audiometry test") 
(Emphasis added).  The Board is bound, both by statute and 
regulation, to follow such provisions.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  As such, the Board has 
no choice but to follow the directives of 38 C.F.R. § 4.85(a) 
and rely on such tests to discern the disability rating for 
the veteran's hearing loss.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a); see also 38 C.F.R. § 4.85(b)-(e) 
(expressly employing puretone audiometry test results and 
results from speech discrimination test).  


IV. Conclusion 
For the reasons stated above, the Board finds that an 
extraschedular rating is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

An extraschedular evaluation for bilateral hearing loss, 
currently schedularly rated as 20 percent disabling, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


